department of the treasury metrotech center fulton street brooklyn ny internal_revenue_service number release date te_ge eo uil date date legend x organization d date of revocation person to contact ------------------- identification_number ----------- contact telephone number ------------------- ----------------------------------------------------------------------------------------------- in reply refer to te_ge review staff p audit period ein dear ----------------- this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons x fails to meet the requirement for exemption under c sec_501 as changed by the tax reform act of provides for the exemption of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder as a result of a recent examination of your organization’s activities and form_990 for the period ended p it was determined that the organization administers and enforces homeowner’s restrictions for preserving the architecture and appearance of the housing development your organization has the authority of a homeowner’s association with the right to design the streets as well as limit the height size and exterior appearance of the residences revrul_75_494 1975_2_cb_214 holds that a club that administers and enforces covenants for the preservation of the architecture and appearance of the housing development is not operated exclusively for pleasure recreation and other nonprofitable purposes as required by sec_501 of the code based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective d you are required to file federal_income_tax returns on form 1120-h these returns should be filed with the appropriate service_center for all years beginning after p you have executed the form_6018 agreeing to this revocation - - you are required to file form 1120-h u s income_tax return for homeowner_associations if the association does not elect to use form 1120-h it must file the applicable income_tax return form_1120 etc form 1120-h must be filed by the 15th day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service office_of_the_taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter r c johnson director eo examinations sincerely yours
